
	
		II
		110th CONGRESS
		2d Session
		S. 2568
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2008
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to
		  prohibit preleasing, leasing, and related activities in the Chukchi and
		  Beaufort Sea Planning Areas unless certain conditions are met.
	
	
		1.Prohibition on leasing in
			 Chukchi and Beaufort Sea Planning AreasSection 8 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337) is amended by adding at the end the
			 following:
			
				(q)Prohibition on
				leasing in Chukchi and Beaufort Sea Planning AreasThe Secretary
				shall not offer for leasing, preleasing, or any related activity (including
				approving any seismic activity, offering any new lease, or approving an
				exploration or development plan) within any area of the Chukchi or Beaufort Sea
				Planning Area until—
					(1)the Secretary
				enters into an agreement with the National Research Council—
						(A)to identify
				missing information on the composition, distribution, status, and ecology of
				the living marine resources in the Chukchi and Beaufort Sea marine and coastal
				ecosystems that—
							(i)focuses on the
				changes likely to be caused by climate change; and
							(ii)supports the
				establishment of baseline information and the determination of the potential
				impacts of all oil- and gas-related activities on plant and animal species,
				marine and coastal environments, and subsistence activities;
							(B)to review the
				adequacy of ongoing and completed environmental, public health, and cultural
				studies (including ongoing and completed studies conducted by the Alaska
				environmental studies program of the Minerals Management Service) in providing
				information described in subparagraph (A); and
						(C)to submit to
				Congress a report that—
							(i)identifies
				missing information;
							(ii)evaluates the
				adequacy of ongoing and completed studies; and
							(iii)makes
				recommendations on any additional studies or research that are required;
							(2)(A)the polar bear is
				listed as an endangered species or a threatened species under the
				Endangered Species Act of 1973 (16
				U.S.C. 1531 et seq.) and critical habitat is designated for the species;
				or
						(B)the Secretary publishes a
				determination that such a listing is not warranted;
						(3)the Secretary
				determines that deployable mechanical oil spill response technologies exist
				that are documented to be effective in recovery of at least 85 percent of the
				oil spilled into marine and coastal environments under the environmental
				conditions that exist in the Chukchi and Beaufort Sea Planning Areas;
				and
					(4)the Secretary
				determines that—
						(A)oil and gas
				exploration and development activities can be conducted in the Chukchi and
				Beaufort Sea Planning Areas without posing a risk of substantial adverse impact
				to wildlife or wildlife habitat and subsistence; and
						(B)any mitigation
				measures necessary to avoid such risks are identified and the efficacy of the
				measures
				established.
						.
		
